


Exhibit 10.3

 

FORM OF NON-EMPLOYEE DIRECTOR RESTRICTED STOCK UNIT AGREEMENT

 

This AGREEMENT (the “Agreement”) is dated as of                      by and
between GEORGIA GULF CORPORATION, a Delaware corporation (together with any
Subsidiaries, as applicable, the “Company”), and                               
(“Grantee”).

 

1.             Grant of Restricted Stock Units.  Subject to and upon the terms,
conditions, and restrictions set forth in this Agreement and in the Company’s
2011 Equity and Performance Incentive Plan (the “Plan”), the Company has granted
to Grantee, as of                     (the “Date of Grant”),              
Restricted Stock Units (the “Restricted Stock Units”).  Each Restricted Stock
Unit shall represent the contingent right to receive one share of Common Stock.

 

2.             Restrictions on Transfer of Restricted Stock Units.  The
Restricted Stock Units may not be transferred, sold, pledged, exchanged,
assigned or otherwise encumbered or disposed of by Grantee.  Any purported
transfer, encumbrance or other disposition of the Restricted Stock Units that is
in violation of this Agreement shall be null and void, and the other party to
any such purported transaction shall not obtain any rights to or interest in the
Restricted Stock Units.

 

3.             Vesting of Restricted Stock Units.

 

(a)                                 The Restricted Stock Units shall become
nonforfeitable on the first anniversary of the Date of Grant, except that if the
                               is prior to the first anniversary of the Date of
Grant, then the Restricted Stock Units shall vest on the day immediately prior
to                               , subject to the provisions of this Agreement,
including those relating to Grantee’s continuous service on the Board.

 

(b)                                 Notwithstanding the provisions of
Section 3(a), but subject to earlier forfeiture as described below, all of the
Restricted Stock Units shall immediately become nonforfeitable in the event of
death, disability or a Change in Control.

 

4.             Forfeiture of Restricted Stock Units.  Except as the Board may
determine on a case-by-case basis, any Restricted Stock Units that have not
theretofore become nonforfeitable shall be forfeited if Grantee’s service as a
member of the Board is terminated for any reason (including voluntary
retirement) prior to the date on which such Restricted Stock Units become
nonforfeitable pursuant to Section 3.

 

5.             Payment of Restricted Stock Units.  To the extent the Restricted
Stock Units shall become nonforfeitable as specified in this Agreement, shares
of Common Stock underlying such Restricted Stock Units shall be transferred to
Grantee no later than 15 days after the date on which the Restricted Stock Units
become nonforfeitable, unless Grantee has made an effective election to defer
receipt of the shares of Common Stock underlying the Restricted Stock Units.  If
Grantee has made an effective election to defer receipt of the shares of Common
Stock underlying the Restricted Stock Units, shares of Common Stock underlying
the Restricted Stock Units shall be transferred in accordance with the terms of
such election.

 

6.             Dividend, Voting and Other Rights.  Grantee shall have no rights
of ownership in the shares of Common Stock underlying the Restricted Stock Units
and shall have no right to vote such shares of Common Stock until the date on
which the shares of Common Stock are transferred to Grantee pursuant hereto. 
Dividend equivalents will be paid  in cash on the shares of Common Stock
underlying the Restricted Stock Units and shall be deferred (with no earnings
accruing) until and paid contingent upon the earning of the related Restricted
Stock Units and paid at the same time the underlying shares are transferred to
Grantee.

 

7.             Retention of Restricted Stock Units by the Company.  The shares
of Common Stock underlying the Restricted Stock Units shall be released to
Grantee by the Company’s transfer agent at the direction of the

 

--------------------------------------------------------------------------------


 

Company.  At such time as the Restricted Stock Units become payable as specified
in this Agreement, the Company shall direct the transfer agent to forward all
such payable shares of Common Stock to Grantee.

 

8.             Compliance with Law.  The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any Restricted Stock Units or shares of Common
Stock or other securities pursuant to this Agreement if the issuance thereof
would, in the reasonable opinion of the Company, result in a violation of any
such law.

 

9.             Relation to Other Benefits.  Any economic or other benefit to
Grantee under this Agreement shall not be taken into account in determining any
benefits to which Grantee may be entitled.

 

10.          Amendments.  Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee’s consent.

 

11.          Severability.  In the event that one or more of the provisions of
this Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

12.          Relation to Plan.  This Agreement is subject to the terms and
conditions of the Plan.  In the event of any inconsistent provisions between
this Agreement and the Plan, the Plan shall govern.  Capitalized terms used
herein without definition shall have the meanings assigned to them in the Plan. 
The Board, acting pursuant to the Plan shall, except as expressly provided
otherwise herein, have the right to determine any questions which arise in
connection with this grant.

 

13.          Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the successors, administrators,
heirs, legal representatives and assigns of Grantee, and the successors and
assigns of the Company.

 

14.          Governing Law.  The interpretation, performance, and enforcement of
this Agreement shall be governed by the laws of the State of Georgia, without
giving effect to the principles of conflict of laws thereof.

 

15.          Notices.  Any notice to the Company provided for herein shall be in
writing to the Company, marked Attention: Vice President-General Counsel and
Secretary, and any notice to Grantee shall be addressed to said Grantee at his
or her address currently on file with the Company.  Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, first class
registered mail, postage and fees prepaid, and addressed as aforesaid.  Any
party may change the address to which notices are to be given hereunder by
written notice to the other party as herein specified (provided that for this
purpose any mailed notice shall be deemed given on the third business day
following deposit of the same in the United States mail).

 

16.          Compliance with Section 409A of the Code.  To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) do not apply to Grantee.  This Agreement and the Plan
shall be administered in a manner consistent with this intent.

 

17.          Counterparts.  This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute the same
instrument.

 

2

--------------------------------------------------------------------------------


 

18.          Data Protection. By signing below, Grantee consents to the Company
processing Grantee’s personal data provided herein (the “Data”) exclusively for
the purpose of performing this Agreement, in particular in connection with the
vesting of Restricted Stock Units awarded herein.  For this purpose the Data may
also be disclosed to and processed by companies outside the Company, e.g., banks
involved.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has also executed this
Agreement in duplicate, as of the day and year first above written.

 

 

 

 

GEORGIA GULF CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

GRANTEE:

 

 

Name:

 

 

 

 

3

--------------------------------------------------------------------------------
